DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nomura JP 2010008920 A.
Re claim 1, Nomura teaches a lens apparatus comprising: a lens first holding member configured to hold a lens unit (see numeral 1); a base member including an adhesive holding portion opened in an optical axis direction of the lens unit to hold an adhesive, the base member being provided on an outer periphery side of the lens first holding member (see numerals 3a, 3c and 3e); an annular member arranged inside the base member to protrude at least in part from a position corresponding to an outer peripheral surface of the lens first holding member toward an inner peripheral surface of the base member and arranged to surround an optical axis (see numeral 1b); and a second holding member configured to hold the first holding member (see numeral 12), wherein the annular member is held by the first holding member and the second holding member (See figure 11 annular member is held within both).
	Re claim 2, Nomura teaches wherein at least part of an outer peripheral surface of the annular member is in contact with the inner peripheral surface of the base member (see figure 11 the cited numeral are in contact on the inner surface).
	Re claim 3, Nomura teaches wherein the annular member is fitted on the inner peripheral surface of the base member (see figure 11 the cited numeral are in contact on the inner surface).
	Re claim 6, Nomura teaches further comprising an adjustment unit configured to adjust at least either one of a relative position and orientation of the lens first holding member with respect to the base member (see numeral 14).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura JP 2010008920 A.
Re claim 7, Nomura does not explicitly disclose wherein the lens apparatus is configured to satisfy Rmax < G, where Rmax is a maximum amount of adjustment to a position of the lens holding member by the adjustment unit, and G is a size of a gap between an inner peripheral portion of the annular member and an outer peripheral portion of the lens holding member in a radial direction of the annular member.

However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii, distance and movement of optical elements, position of optical elements and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Re claim 8, Nomura does not explicitly disclose wherein the lens apparatus is configured to satisfy Dw + 2 x Rmax < Db, where Rmax is a maximum amount of adjustment to a position of the lens holding member by the adjustment unit, Db is an outermost diameter of the lens holding member, and Dw is an inner diameter of the annular member.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii, distance and movement of optical elements, position of optical elements and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura JP 2010008920 A in further view of Orimo US 20040109243 A1 of record.
	Re claim 4, Nomura does not explicitly disclose further comprising a biasing member configured to bias the annular member.
	However Orimo discloses a biasing member configured to bias the annular member (numeral 23 acts as a biasing member in a similar manner as the washer is a biasing member and annular in the applicant’s specification)
	Therefore it would have obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Nomura to include a biasing member configured to bias the annular member as taught by Orimo for the predictable result of enabling facilitated and optimized centering of the lens held by the lens holding member (see 0017 Orimo)




Cited Prior Art
The prior art made of record in the previous action and not relied upon are considered pertinent to applicant's disclosure. 	CN-100360979-C 	EP-2530351-A1	JP-2010008743-A

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872